Citation Nr: 0901067	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-22 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1974, including duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the RO.  

The Board, in February 2006, remanded this matter so that 
additional development of the evidence could be conducted.  

The veteran most recently provided testimony at a hearing 
held at the RO before the undersigned Veterans Law Judge in 
November 2008.  

This matter is again being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if the further action is required on his part.  


REMAND

Following an earlier remand, VA undertook to obtain 
information to verify the stressor events reported by the 
veteran.  He reported having a friend, a Warrant Officer, 
killed after his helicopter crashed into a mountain in the 
Republic of Vietnam while serving in Chu Lai in later 1971 or 
earlier 1972.  

This claimed stressor was found to be unverifiable due 
insufficient supporting information.  See response supplied 
by the U.S. Center for Unit Records and Research (CURR) (now 
known as JSRRC) in June 2007.  See also PTSD stressor 
corroboration research dated in March 2008 prepared by the 
RO.  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2008).  

In the course of his November 2008 hearing, the veteran 
provided statements regarding additional incidents in service 
that he attributes links to his claimed PTSD.  This testimony 
in part pertained to his duties flying as a crewman on 
helicopter in support of combat operations.  

Other statements included his coming under enemy fire when 
arriving in country at Da Nang.  He added he could not 
remember when this occurred.  See page 27 of hearing 
transcript (transcript).  He also reported being exposed to 
mortar fire while serving with the 522nd Aviation unit.  See 
page 16 of transcript.  

In addition, the veteran again described an incident when he 
was involved in the capture of an AWOL sailor on a flight 
line, at the time when enemy soldiers were killed.  See page 
18 of transcript.  

Given this added in-service stressors information, the RO 
should be given an opportunity to verify the alleged 
stressors.  On remand, the RO should instruct the veteran 
that he must provide detailed information to permit 
verification or submit other evidence to support his 
assertion about any of the reported events in service.  

To this end, VA has a duty to provide a summary of his 
stressor statement to the U.S. Army and Joint Services 
Records Research Center (JSRRC), and ask them to attempt to 
verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  
However, the veteran also must detailed specific information 
about his claimed stressors (to include more exact time 
frames during which these claimed stressors occurred) to 
facilitate verification process.  

The veteran, while diagnosed with PTSD by VA and at the Vet 
Center most recently in 2003, was found by a VA psychiatrist 
in 2005 as not meeting the DSM-IV criteria for PTSD.  The 
provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require that 
VA provide a medical examination or obtain a medical opinion 
when such is necessary to make a decision on the claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
additional information or other specific 
details concerning the specific 
circumstances of any claimed service 
stressor.  This additional information 
should include any names or unit 
designations, dates and locations 
concerning .  The veteran also should be 
informed that he may provide other 
evidence to support his assertions.  

2.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare of a summary of his 
claimed stressors.  The RO should forward 
the summary to JSRRC in order to attempt 
to verify the events.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of the 
claimed PTSD.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  A diagnosis of PTSD 
under DSM IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable inservice 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.

4.  The veteran is hereby notified that 
it is his responsibility to report for a 
VA examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  

In the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.  

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
provided a Supplemental Statement of the 
Case that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals of Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

